DETAILED ACTION
1.       Receipt of Applicants’ amendments and arguments/remarks filed 2/11/2022 are acknowledged. Applicant’s election with traverse of Group I in the reply filed on 2/11/2022 is acknowledged. The traversal is on the grounds that the inventions are not independent or distinct and that  there would not be a search burden. 
	This is not found persuasive because  the inventions have acquired a separate status in the art in view of their different classification and would require a different filed of search. The prior art applicable to one invention would not likely to be applicable to another. This applies for product and methods where intended use is given little patentable weight to a product but not for the method.  
Claims 9-19  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
2.            Information Disclosure Statements filed 8/13/2020, 11/16/2020 and 12/18/2020 are acknowledged.

Claim Rejections - 35 USC § 101
3.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Claim 1 recites a composition for suppressing mammalian cell cancer proliferation or growth, the composition being a solution comprising an alcoholic lignan extract or mixture of alcoholic lignan extracts from one or more coniferous species selected from genus Picea, Abies, Pimus and betulonic acid, betulinic acid or both, wherein the lignan extract or mixture of lignan extracts comprises at least the following lignans: 7-hydroxymatairesinol, conidendrin, lariciresinol, liovil and secoislariciresinol or their geometric isomers or stereoisomers and a fraction containing oligolignans. 
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale

The  invention recited in claims 1-8 and 20 is drawn to a composition of matter, in this case a composition comprising solution comprising an alcoholic lignan extract or mixture of alcoholic lignan extracts. Step 1 is satisfied.
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature). Here, the answer is yes, since the only compositional requirement set forth in the composition is an extract alcoholic lignan extract or mixture of alcoholic lignan extracts. 
The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception.  Based on the recitations provided in claims 2-8 and 12, the answer is no.  There is not a practical application of the law of nature. 
no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural product. Reciting the intended use of a natural product (i.e., for suppressing mammalian cell cancer proliferation or growth) does not amount to significantly more than the judicial exception. Extracts of lignan are natural products and there is no indication that the claimed alcoholic lignan extract or alcoholic lignan extract mixture has any characteristics (structural, functional or otherwise) that are different from the naturally occurring counterpart. The extract does not have markedly different characteristics from what occurs in nature. The instant specification disclosures that  adding betulinic or betulonic acid into the preparation of the lignan mixture supplement is expected to have at least as good and likely better effect on reducing existing tumors as the lignan mixture supplement alone (page 9). This indicates it is as good and betulonic acid is also naturally occurring pentacyclic triterpenoid which has antiretroviral, antimalarial and anticancer agent by inhibition of topoisomerase. The recitation of the amounts of the extracts do not arrive at any change in characteristics (structural or functional)  that are different from what occurs in nature. The fact that the composition is “effective in cancer cell proliferation and/or growth in early phase in a mammal being diagnosed with melanoma, a brain cancer tumor, a colon cancer tumor, a breast cancer tumor, or a prostate cancer tumor”,  that it is “effective in suppressing mammalian melanoma or prostate cell proliferation” or that “the composition is effective in 
As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8 and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Thomas Ahlnäs (20170165308). 
structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997) MPEP § 2111.02.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. The compositions further contain betulonic acid (para 0044 and 0142). The composition can contain from 0-10 wt % selected from pinoresinol, northrachelogenein, matairesinol and javabiones (para 0118). The composition can be dietary supplements (para 0050). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas Ahlnäs (20170165308) in view of  Gloria Najara Santos da Silva et al. “Triterpene Derivatives as Relevant Scaffold for New Antibiofilm Drugs”. 
The ‘308 reference has been discussed supra and discloses the spectrum of effect of lignan mixture can be widened by adding other wood lignans or triterpenes having for example different antimicrobial potency than said lignan mixture (para 0043) and composition further comprising stilbenes or triterpenes selected from the group composed of betulin, betulonic acid, betulinic acid, betuloinic acid, resveratrol and their geometric isomers or stereoisomers thereof. The invention relates also to corresponding food additives and products containing this kind of stilbenes or triterpenes (para 0044). 
The ‘308 references does not disclose betulinic acid or betulonic acid at 10-150 µM. 
Gloria Najara Santos da Silva et al. “Triterpene Derivatives as Relevant Scaffold for New Antibiofilm Drugs” (hereinafter Silva et al.)  disclose betulinic acid has antimicrobial activity and concentrations used included 5, 25 and 100 µm and that at 100 has an effect on Gram positive strains  S epidermidis and S. aureus. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include betulinic acid at 10-150 µM in view of Silva which disclose such concentrations are effective against the gram positive strains  S epidermidis and S. aureus. One would have been motivated to do so because the ‘308 reference discloses advantages of using additional compounds such as betulinic acid for the purpose of providing different antimicrobial potency (i.e., broad spectrum effects). 
CORRESPONDENCE
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615